Citation Nr: 0424118	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left foot disability, 
to include mid-foot arthrosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1994 to 
September 1997.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision in 
which the RO denied service connection for a left foot 
disability, to include mid-foot arthrosis, and also granted 
service connection and assigned an initial evaluation of 10 
percent for a left ankle sprain, effective September 25, 
1997.  The veteran filed a notice of disagreement (NOD) in 
February 1999 with respect to the issue of service connection 
for a left foot disability, and a statement of the case (SOC) 
was issued later that month.  The veteran filed a substantive 
appeal in March 1999.  

In February 2001, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is associated with the claims 
file.  In May 2001, the Board remanded this matter to the RO 
for additional development.  After accomplishing the 
requested development, the RO continued the denial of the 
claim; hence, it has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	There is no competent and persuasive medical evidence that 
veteran suffers from any current left foot disability, to 
include mid-foot arthrosis, for which service connection may 
be granted.




CONCLUSION OF LAW

The criteria for service connection for a left foot 
disability, to include mid-foot arthrosis, claimed as due to 
fracture injury, have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the June 2003 supplemental SOC (SSOC), October 2000 
SSOC, February 1999 SOC, and the RO's letters of November 
2002, and letter of May 2002, the RO notified the veteran 
and her representative of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with her appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim.  Pursuant to the June 2003 SSOC, October 
2000 SSOC, February 1999 SOC, and the RO's letters of 
November 2002, and letter of May 2002, the veteran and her 
representative also have been afforded various opportunities 
to present evidence and argument in support of the veteran's 
claim.  The RO sent two letters to the veteran in November 
2002, and one letter in particular requested that the 
veteran provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any outstanding VA treatment records, 
other federal records, and employment records, as well as 
requested that the veteran submit any evidence in her 
possession.  In the other November 2002 letter, the RO 
informed the veteran that it had not yet been able to obtain 
records from two private physicians that the veteran had 
identified as treatment providers, Dr. George Aubley and Dr. 
Gregory Kuldanek, and that the veteran could facilitate the 
retrieval of these records by contacting these physicians, 
herself.  In a May 2002 letter, the RO requested that the 
veteran provide authorization for the release of any VA or 
private medical records, and that the veteran submit 
directly to the RO any such records in her possession.  
Through these letters, the Board finds that the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the veteran of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case  has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the February 1999 SOC 
explaining what was needed to substantiate the claim, within 
a month after the January 1999 rating decision on appeal; 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO specifically notified the veteran 
of the VCAA duties to notify and assist in its November 2002 
letters and May 2002 letter, and the RO subsequently 
obtained outstanding medical records from private physicians 
Dr. George Aubley and Dr. Gregory Kuldanek, based on the 
veteran's reports of previous medical treatment by these 
physicians.  Additionally, the veteran did not inform the 
RO, in response to its November 2002 letters and May 2002 
letter, of any additional medical treatment records that had 
not yet been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Significantly, moreover, there is no indication whatsoever 
that there is any outstanding relevant evidence that the RO 
has not already obtained, or that any additional action is 
needed to comply with the duty to assist the veteran.  As 
indicated below, the RO has obtained treatment records from 
private physicians George Aubley from September 1999 to July 
2001, Gregory Kuldanek from May 1989 to July 1994 and from 
October 1997 to May 1999, Gregory Peters from October 1993 
to December 1993 and from May 1998 to June 1999, and Darrel 
Rosen from April 1998, and has also arranged for the veteran 
to undergo VA examinations in connection with the issue on 
appeal.  Moreover, the veteran has been given opportunities 
to submit evidence to support her claim, and has, in fact, 
submitted copies of a bone scan conducted at a private 
medical facility in May 1998 at the request of Dr. Gregory 
Peters, and records of treatment by Dr. Darrel Rosen from 
1993.  Additionally, the RO has attempted to obtain on the 
veteran's behalf any outstanding medical records from Balboa 
Naval Hospital, and was informed in May 2001 that no records 
pertaining to the veteran were available.  Significantly, 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent that has not been obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.	Background

The veteran served on active duty in the Navy from August 
1994 to September 1997.  

An October 1993 record of treatment by private physician 
Gregory Peters, from prior to the veteran's service, 
documents that one month earlier the veteran had tripped and 
broken her foot.  A December 1993 record notes that this 
fracture was to the fifth metatarsal bone of the left foot, 
and that the veteran now clinically appeared to be doing 
well, had normal extension, flexion, and gait, and was 
completing her recovery.

The veteran's Service Medical Records (SMRs) include the 
veteran's induction examination report, on which it was noted 
that the veteran had received surgery prior to service for a 
fracture of a bone in her foot, and that she had pes planus.  

A March 1996 service record reflects treatment for an injury 
to her left ankle.  She reported that she had been walking on 
a pier when her ankle suddenly "gave in."  It was noted 
that the veteran had swelling in her ankle.  The veteran was 
diagnosed with an ankle sprain, and was assigned to light 
duty for one week.  In May 1996, it was noted that the 
veteran had bruising and minimal swelling to the area, 
however, there was no discoloration, range of motion was 
good, and the veteran's joints around her ankle were intact 
on palpation.  The veteran remained assigned to light duty 
and was provided with an ankle brace.  Later that month, the 
veteran also complained of pain on the side of her foot while 
walking.  A July 1996 record notes the veteran's report that 
she had re-injured her ankle several times since the original 
March 1996 injury, most recently while walking down a ladder.  
The veteran reported that while she was still able to 
ambulate, she experienced pain due to prolonged standing or 
extended periods of walking.  In August 1996, the veteran 
complained of left foot pain in the areas of her mid-foot and 
ankle, specifically of a mild pain that she experienced as a 
result of prolonged standing.  The veteran's treating 
physician recommended that she replace the insoles of her 
boots to alleviate this pain.    

In February 1997, the veteran continued to complain of sharp 
pain in her left ankle. Medical notations on this date state 
that there was no swelling, erythema, asymmetry, or 
limitation upon range of motion in the veteran's ankle, and 
that the ankle overall was at full strength.  An April 1997 
record indicates that the veteran's  left ankle sprain was 
then resolved; other records from this time period indicate 
some ongoing complaints of left ankle pain.  The report of 
the veteran's separation examination includes a notation that 
the veteran had sprained her ankle approximately one year 
ago, and that she still complained of having residuals of 
this injury.

Following service, in April 1998, the veteran was treated by 
private physician Darrel Rosen, and a corresponding record 
documents the physician's conclusion that there were no acute 
bone or joint abnormalities of the left ankle or foot, to 
include taking into account any abnormalities that might have 
remained from the veteran's fracture of the fifth metatarsal 
bone prior to service, approximately five years ago.  It was 
further noted that it did appear that the veteran had mild 
pes planus, and that the veteran was developing a small 
posterior calcaneal spur.   

The veteran was also treated by private physician Gregory 
Kuldanek, and an April 1998 record of this treatment noted 
that the veteran had flat feet, as well as chronic left ankle 
and foot pain.    

A subsequent treatment record from Dr. Gregory Peters, dated 
in May 1998, indicated that the veteran complained of pain 
when walking.  The physician noted that the veteran had signs 
of ligamentous laxity in her left ankle, and also had x-ray 
evidence of a small avulsion fracture of the mid-foot that 
warranted obtaining a bone scan.  The clinical impression was 
status post 1996 left ankle injury with residuals, and of 
possible mid-foot arthrosis of the left foot, secondary to a 
fracture injury.  A bone scan conducted that same month, 
however, indicated no underlying bony abnormalities.  

Subsequent treatment records contain no mention of any 
further possibility of a mid-foot fracture or arthrosis in 
the veteran's left foot.  A September 1998 record reflects a 
clinical impression of severe ligamentous laxity and 
residuals of a left ankle injury, and a corresponding 
bilateral inversion test of the left ankle noted left ankle 
instability.  Similar clinical impressions were noted for 
November 1998, April 1999, and May 1999.  A June 1999 record 
documented an overall improvement in the condition of the 
veteran's left ankle, based in part on findings of no gross 
instability, and of normal dorsiflexion and plantar flexion.

On VA examination in August 1998, the veteran complained of 
discomfort and pain in her left ankle and left foot.  It was 
noted on examination that her left foot upon inspection 
appeared normal, that dorsiflexion in the left foot was 20 
degrees and plantar flexion was 40 degrees, and that pain on 
motion was limited and began only at the point that the left 
foot was rotated with the ankle bent at approximately 90 to 
100 degrees.  The veteran's gait was normal, there was no 
objective evidence of edema, instability, weakness, or 
tenderness, and there was also no indication of skin and 
vascular changes, or of flat feet.  The examiner assessed 
"left ankle sprain in service which the patient was told she 
had some laxity in the mid-foot," with some pain that was 
incurred by "rotat[ion] of the foot externally underneath 
the left external malleolus."  

Records of treatment of the veteran by private physician 
George Aubley, from 1999 to 2001, document the veteran's left 
ankle pain, but otherwise contains no additional information 
relevant to either a left ankle or left foot condition.
 
In its January 1999 decision, the RO denied service 
connection for a left foot disability, to include mid-foot 
arthrosis, and also granted service connection and assigned 
an initial evaluation of 10 percent for a left ankle sprain, 
effective September 25, 1997. 

The veteran subsequently appealed the RO's denial of service 
connection for a left foot disability, and on her March 1999 
substantive appeal contended that her left foot disability 
was incurred as secondary to her March 1996 in-service left 
ankle injury.  

On VA examination in March 2000, the veteran was diagnosed 
with a left ankle sprain, with residuals of pain due to 
prolonged walking or wearing flat shoes.  It was also noted 
that a left ankle x-ray showed no evidence of acute osseous 
injury, and there were no findings pertaining to any specific 
left foot disability.     

During the February 2001 hearing, the veteran stated that she 
initially sprained her ankle in service in 1996, and that she 
aggravated this injury during service due to the physical 
nature of her work in service, including walking up ladder 
wells.  She stated further that her complaints in service 
with respect to her ankle were of pain and instability.  The 
veteran also indicated that she received medical treatment 
for her ankle throughout service, up until the point of her 
discharge.  She stated that since her discharge, she has 
obtained treatment from private physicians for her ankle 
condition, to include from an orthopedist and a physical 
therapist, and she has continued to receive this treatment up 
until the date of the hearing.  

On VA examination in March 2003, the veteran reported 
weakness and pain in her left ankle, and also reported 
intermittent swelling and pain along the lateral surface of 
the left foot.  She further reported that she experienced 
pain, weakness, stiffness, swelling and fatigue, both at rest 
and when standing or walking.  On physical examination, it 
was noted that the veteran's feet and toes were completely 
normal, her feet showed no signs of abnormal weight bearing, 
and there was no pes planus, valgus of the foot or forefoot, 
or mid-foot malalignment.  There was also no sign of 
deformity of the right or left foot, or of dropped foot or 
varus deformity.  Palpation of the plantar surface of the 
feet revealed no tenderness bilaterally, dorsiflexion of all 
toes produced no pain, dorsiflexion of the ankle showed no 
limitation, and palpation of the metatarsal heads produced no 
tenderness.  Additionally, a diagnostic x-ray of the left 
foot revealed no evidence of bony involvement.  

The VA examiner provided a diagnosis of status post left foot 
injury with no significant objective left foot residuals 
noted at this examination.  The examiner further elaborated 
with respect to the diagnosis:

There are no significant objective findings with regard 
to the veteran's left foot at this examination.  The 
veteran's left foot condition existed prior to her 
active service according to the records reviewed.  There 
is no evidence of a left foot complaint or treatment 
between 1993 and 1996 thus relationship with left ankle 
injury is not likely.        

In her March 2004 Information Hearing Presentation, the 
veteran requested entitlement to service connection for a 
left foot disability.  

III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service.  
38 C.F.R. §§ 3.102, 3.303(d) (2003).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Service records establish that the veteran suffered a left 
ankle injury in 1996.  The veteran has already been granted 
service connection, and assigned a 10 percent rating, for 
residuals of such ankle injury.  Pertinent to the instant 
claim, the veteran contends that she also suffers from a left 
foot disability, to include mid-foot arthrosis, as a result 
of her in service injury.  In this regard, the Board notes 
that service records document some complaints associated with 
the foot (as well as the ankle) following the initial injury.  
Post-service medical records also document the veteran's 
continued complaints of foot pain.  That notwithstanding, the 
Board also finds that there is no competent and persuasive 
evidence to establish that the veteran currently suffers from 
any current left foot disability-much less one that is a 
residual of the in-service ankle injury.

Following service (and prior to the filing of the July 1998 
claim for service connection for left foot disability), Dr. 
Rosen, a private physician, noted, in April 1998, that, while 
it appeared that the veteran had mild pes planus, and that 
she was developing a small posterior calcaneal spur, there 
were no acute bone or joint abnormalities of the left ankle 
or foot, to include taking into account any abnormalities 
that might have remained from the veteran's fracture of the 
fifth metatarsal bone prior to service, approximately five 
years previously.  The Board points out that as pes planus 
was noted at induction, and there is no competent evidence 
whatsoever to suggest that the disability underwent an 
increase in severity in service (see 38 C.F.R. § 3.306), Dr. 
Rosen's findings, particularly when considered in conjuction 
with the other medical evidence of record, provide no 
predicate for a grant of service connection.

Also, in May 1998, a private physician, Dr. Peters, provided 
an assessment of possible mid-foot arthrosis of the left 
foot, "secondary to a fracture injury."  However, objective 
testing (to include the bone scan accomplished later in May 
1998), has revealed no left foot abnormality, and no other 
physician has diagnosed any discernable left foot disability 
post service.  VA examination reports dated in August 1998, 
March 2000, and March 2003 reflect the veteran's complaints; 
however, none of these examiners provided any clinical 
findings of any left foot abnormalities or specific left foot 
disability.  In fact, the most recent examiner indicated 
that, on examination, that the feet and toes were completely 
normal, and that there was no pes planus, valgus of the foot, 
or mid-foot malalignment, or any evidence of bony involvement 
with respect to the left foot.  The examiner diagnosed status 
post left foot injury with no significant objective left foot 
residuals noted at this examination.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for instances in which 
disease or injury have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of competent and 
persuasive evidence of a current left foot disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

While the Board has considered the veteran's assertions 
advanced in connection with the instant appeal, as a 
layperson without the appropriate training and medical 
expertise, the veteran is no competent to provide a probative 
(persuasive) opinion on a medical matter, such as whether 
she, in fact, suffers from the currently claimed disability.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board also points out that 
complaints of pain, alone, without a diagnosed or 
identifiable underlying malady or condition, do not establish 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd sub nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  

In the absence of competent and persuasive medical evidence 
establishing that the veteran has a current left foot 
disability, to include mid-foot arthrosis, upon which to 
predicate a grant of service connection, the claim on appeal 
must be denied..  In reaching this conclusion, the Board had 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the competent medical evidence simply 
does not support the veteran's assertions as to the currently 
claimed disability, that doctrine is not applicable in the 
adjudication of the claim on appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at 53-56. 



ORDER

Service connection for a left foot disability, to include 
mid-foot arthrosis, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



